Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo, et al., U.S. Patent Application Publication No. 2002/0034885.
	Applicant contends that the lowest molar fraction of organic substitution embraced by Shindo is 0.05 but this is incorrect.  Paragraphs [0051-0055] summarize the makeup of suitable prior art silazane copolymers.  The copolymers are constituted of perhydropolysilazane repeat units and “polyorganosilizane” repeat units.  However, it is clear from the definitions of variables R1 and R2 that included in the scope of polyorganosilazanes are diorganosilazanes and organohydrogensilazanes alike.  If the amount of perhydropolysilazane as a fraction of the total is 0.95 and the organic substituents only comprise half of all groups attached to silicon in the polyorganosilazane units, than the mol contribution 
There is a strong implication in Applicants’ arguments that, in the absence of an express motivation to select the aliphatic hydrocarbon(s), the Examiner’s rejection is improper but this fails to account for the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) decision which held that a proper rejection under 35 U.S.C. 103 need not involve addressing the TSM test.  Rather, satisfying a limitations of the claims might be rationalized, for instance, on the foundation that it is obvious to try any from the finite list of disclosed solvents in [0073].  Once the selection of an aliphatic solvent is made, one of ordinary skill would as a matter of routine experimentation evaluate different concentrations of the copolymer until that person arrives at a solution in which the copolymer is fully dissolved.  To the extent that a structurally analogous copolymer to that which is claimed is being evaluated in the same class of solvents, the act of determining a suitable mass ratio of copolymer to solvent will lead the practitioner to conclude that the copolymer may be dissolved in quantities of solvent less than or equal to 1 part of polymer in 1000 parts of aliphatic hydrocarbon.  
Assertions that different elements of the claimed invention are not “described or fairly suggested” by the prior art litter each of Applicants’ responses.  The Examiner interprets this refrain as meaning that the prior art does not exemplify those elements alone or in combination.  Of course, this ignores the Examiner’s earlier citation of  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)” A reference may be relied upon for all that it would In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 23, 2021
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765